LINEAR TECHNOLOGY CORPORATION

2005 EMPLOYEE STOCK PURCHASE PLAN

(as amended September 16, 2015)

The following constitute the provisions of the Company’s Employee Stock Purchase
Plan.

1. Purpose.  The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated Contributions.  It is the intention of the Company
to have the Plan qualify as an “Employee Stock Purchase Plan” under Section 423
of the Code.  The provisions of the Plan, accordingly, will be construed so as
to extend and limit participation in a uniform and nondiscriminatory basis
consistent with the requirements of Section 423 of the Code.

2. Definitions.

(a) “Board” will mean the Board of Directors of the Company.

(b) “Change in Control” will mean the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(iii) The consummation of a merger or consolidation of the Company, with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, or such surviving entity or its parent outstanding immediately
after such merger or consolidation; or

(iv) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the Directors are
Incumbent Directors.  “Incumbent Directors” means Directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of Directors of the
Company).

(c) “Code” will mean the Internal Revenue Code of 1986, as amended.  Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.



--------------------------------------------------------------------------------

 

(d) “Committee” means the Board or any standing committee of the Board that
oversees, has responsibility for and has decision-making authority regarding the
operation and implementation of the Plan, in accordance with Section 14 hereof.

(e) “Common Stock” will mean the common stock of the Company.

(f) “Company” will mean Linear Technology Corporation, a Delaware corporation. 

(g) “Compensation” will mean all base straight time gross earnings, exclusive of
payments for overtime, shift premium, incentive compensation, incentive
payments, bonuses and other compensation. 

(h) “Contributions” will mean the payroll deductions and other additional
payments to the Company that the Company may permit to be made by a participant
to fund the exercise of options granted pursuant to the Plan.

(i) “Designated Subsidiary” will mean any Subsidiary selected by the Committee
as eligible to participate in the Plan.

(j) “Director” will mean a member of the Board.

(k) “Eligible Employee” will mean any individual who is a common law employee of
an Employer and whose customary employment with the Employer is at least twenty
(20) hours per week and more than five (5) months in any calendar year, or any
lesser number of hours per week and/or number of months in any calendar year
established by the Committee (if required under applicable local law) for
purposes of any separate Offering.  For purposes of the Plan, the employment
relationship will be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the Employer.  Where the period
of leave exceeds three  (3)  months and the individual’s right to reemployment
is not guaranteed either by statute or by contract, the employment relationship
will be deemed to have terminated three (3) months and one (1) day following the
start of such leave.  The Committee, in its discretion, from time to time may,
prior to an Offering Date for all options to be granted on such Offering Date,
determine (on a uniform and nondiscriminatory basis) that the definition of
Eligible Employee will or will not include an individual if he or she: (1) has
not completed at least two years of service since his or her last hire date (or
such lesser period of time as may be determined by the Committee in its
discretion), (2) customarily works not more than twenty (20) hours per week (or
such lesser period of time as may be determined by the Committee in its
discretion), (3) customarily works not more than five (5) months per calendar
year (or such lesser period of time as may be determined by the Committee in its
discretion), or (4) is a highly compensated employee under Section 414(q) of the
Code with compensation above a certain level or who is an officer or subject to
the disclosure requirements of Section 16(a) of the Exchange Act, provided the
exclusion is applied with respect to each Offering in an identical manner to all
highly compensated individuals of the Employer whose Eligible Employees are
participating in that Offering.

(l) “Employer” will mean any one or all of the Company and its Designated
Subsidiaries.

(m) “Exchange Act” will mean the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

(n) “Exercise Date”  means such dates as may be determined by the Committee (in
its discretion and on a uniform and nondiscriminatory basis) from time to time
prior to an Offering Date for all options to be granted on such Offering
Date.  Until the Committee provides otherwise, the Exercise Date will be the
last Trading Day of each Offering Period.

(o) “Fair Market Value” will mean, as of any date and unless the Committee
determines otherwise, the value of Common Stock determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, its Fair Market Value will be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the date of determination, as reported in The Wall Street Journal
or such other source as the Committee deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value will be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Committee. 

(p) “Offering” will mean an offer under the Plan of an option that may be
exercised during an Offering Period as further described in Section 4.  For
purposes of this Plan, the Committee may designate separate Offerings under the
Plan (the terms of which need not be identical) in which Eligible Employees of
one or more Employers will participate, even if the dates of the applicable
Offering Periods of each such Offering are identical.

(q) “Offering Date” will mean the first Trading Day of each Offering Period.

(r) “Offering Periods” will mean the periods during which an option granted
pursuant to the Plan may be exercised.  The duration and timing of Offering
Periods will be determined by the Committee in its sole discretion pursuant to
Section 4.

(s) “Parent” will mean a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

(t) “Plan” will mean this Employee Stock Purchase Plan. 

(u) “Purchase Price” will mean the price per share of Common Stock of the shares
purchased under any option granted under the Plan as the Committee may determine
from time to time, in its discretion and on a uniform and nondiscriminatory
basis.  However, in no event will the price be less than eighty-five percent
(85%) of the lower of:

(i) the Fair Market Value per share of Common Stock on the Offering Date; or



--------------------------------------------------------------------------------

 

(ii) the Fair Market Value per share of Common Stock on the Exercise Date.

(v) “Subsidiary” will mean a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(w) “Trading Day” will mean a day on which national stock exchanges and the
Nasdaq System are open for trading.

3. Eligibility.

(a) General.    Any individual who is an Eligible Employee as of the Offering
Date of any Offering Period will be eligible to participate in such Offering
Period, subject to the requirements of Section 5.  Eligible Employees who are
citizens or residents of a non-U.S. jurisdiction may be excluded from
participation in the Plan or an Offering if the participation of such Eligible
Employees is prohibited under the laws of the applicable jurisdiction or if
complying with the laws of the applicable jurisdiction would cause the Plan or
an Offering to violate Section 423 of the Code.

(b) Limitations.  Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company or any Parent or
Subsidiary of the Company and/or hold outstanding options to purchase such stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans of the Company or any
Parent or Subsidiary of the Company accrues at a rate which exceeds Twenty-Five
Thousand Dollars ($25,000) worth of stock (determined at the Fair Market Value
of the shares of Common Stock at the time such option is granted) for each
calendar year in which such option is outstanding at any time, as determined in
accordance with Section 423 of the Code and the regulations thereunder.

4. Offering Periods.  Each Offering Period under the Plan will expire on the
earliest to occur of (a) the completion of the purchase of shares on the last
Exercise Date occurring within twenty-seven (27) months of the Offering Date of
such option, (b) such shorter option period as may be established by the
Committee from time to time, in its discretion and on a uniform and
nondiscriminatory basis, prior to an Offering Date for all options to be granted
on such Offering Date, or (c) the date on which the Eligible Employee ceases to
be a participant under the Plan; provided, however, that the first Offering
Period under the Plan will not commence until the effective date of the filing
of the Company’s Registration Statement on Form S-8 with respect to the shares
of Common Stock issuable under the Plan.

5. Participation.  An Eligible Employee may become a participant in the Plan by
completing an enrollment agreement authorizing Contributions in the form
determined by the Committee (or through such other electronic or other
enrollment procedure prescribed by the Committee) and filing it with the
Company’s payroll office (or its designee) on or before a date prescribed by the
Committee prior to the applicable Offering Date.

6. Contributions.



--------------------------------------------------------------------------------

 

(a) At the time a participant files his or her subscription agreement, he or she
will elect to have payroll deductions made on each pay day or other
Contributions (to the extent permitted by the Committee) made during the
Offering Period in an amount not less than 5% and not exceeding 10% of the
Compensation which he or she receives on each pay day during the Offering Period
or in such other amount as the Committee may determine (on a uniform and
nondiscriminatory basis).  The Committee, in its sole discretion, may permit all
participants in a specified Offering to contribute amounts to the Plan through
payment by cash, check or other means set forth in the subscription agreement
prior to each Exercise Date of each Offering Period, provided that payment
through means other than payroll deductions shall be permitted only if the
participant has not already had the maximum permitted amount withheld through
payroll deductions during the Offering Period.  A participant’s subscription
agreement will remain in effect for successive Offering Periods unless
terminated as provided in Section 10 hereof.

(b) Payroll deductions for a participant will commence on the first payday
following the Offering Date and will end on the last payday in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 10 hereof.

(c) All Contributions made for a participant will be credited to his or her
account under the Plan and will be made in whole percentages only.  A
participant may not make any additional payments into such account.

(d) A participant may discontinue his or her participation in the Plan as
provided in Section 10, or may decrease the rate of his or her Contributions
during the Offering Period by (i) properly completing and submitting to the
Company’ s payroll office (or its designee), on or before a date prescribed by
the Committee prior to an applicable Exercise Date, a new subscription agreement
authorizing the change in Contribution rate in the form provided by the
Committee for such purpose, or (ii) following an electronic or other procedure
prescribed by the Committee.  If a participant has not followed such procedures
to change the rate of Contributions, the rate of his or her Contributions will
continue at the originally elected rate throughout the Offering Period and
future Offering Periods (unless terminated as provided in Section 10).  The
Committee may, in its sole discretion, change the nature and/or number of
Contribution rate changes that may be made by participants during any Offering
Period.  Any change in payroll deduction rate made pursuant to this Section 6(d)
will be effective as soon as practicable after the Committee processes a given
change in payroll deduction rate.

(e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a participant’s
Contributions may be decreased to zero percent (0%) at any time during an
Offering Period.  Contributions will recommence at the rate provided in such
participant’s subscription agreement at the beginning of the first Offering
Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 10 hereof.

(f) Notwithstanding any provisions to the contrary in the Plan, the Committee
may allow Eligible Employees to participate in the Plan via cash contributions
instead of payroll deductions if (i) payroll deductions are not permitted under
applicable local law, and (ii) the Committee determines that cash contributions
are permissible under Section 423 of the Code.



--------------------------------------------------------------------------------

 

(g) At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Plan is disposed of,
the participant must make adequate provision for the Company’s federal, state,
or other tax withholding obligations, if any, which arise upon the exercise of
the option or the disposition of the Common Stock.  At any time, the Company
may, but will not be obligated to, withhold from the participant’s compensation
the amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to the sale or early disposition of Common
Stock by the Eligible Employee.  In addition, the Company or the Employer, may,
but will not be obligated to, withhold from the proceeds of the sale of Common
Stock or any other method of withholding the Company or the Employer deems
appropriate to the extent permitted by U.S. Treasury Regulation Section
1.423-2(f). 

7. Grant of Option.  On the Offering Date of each Offering Period, each Eligible
Employee participating in such Offering Period will be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of the Company’s Common Stock
determined by dividing such Eligible Employee’s Contributions accumulated prior
to such Exercise Date and retained in the Participant’s account as of the
Exercise Date by the applicable Purchase Price; provided that in no event will
an Eligible Employee be permitted to purchase during each Offering Period more
than 300 shares of the Company’s Common Stock (subject to any adjustment
pursuant to Section 19), and provided further that such purchase will be subject
to the limitations set forth in Sections 3(b) and 13 hereof.  The Eligible
Employee may accept the grant of such option with respect to any Offering Period
under the Plan, by electing to participate in the Plan in accordance with the
requirements of Section 5.  The Committee may, for future Offering Periods,
increase or decrease, in its absolute discretion, the maximum number of shares
of the Company’s Common Stock an Eligible Employee may purchase during each
Offering Period.  Exercise of the option will occur as provided in Section 8
hereof, unless the participant has withdrawn pursuant to Section 10 hereof.  The
option will expire on the last day of the Offering Period or such earlier time
as the Committee may determine pursuant to Section 20.

8. Exercise of Option.

(a) Unless a participant withdraws from the Plan as provided in Section 10
hereof, his or her option for the purchase of shares will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such participant at the applicable
Purchase Price with the accumulated Contributions in his or her account.  No
fractional shares will be purchased; any Contributions accumulated in a
participant’s account which are not sufficient to purchase a full share will be
retained in the participant’s account for the subsequent Offering Period,
subject to earlier withdrawal by the participant as provided in Section 10
hereof.  Any other funds left over in a participant’s account after the Exercise
Date will be returned to the participant.  During a participant’s lifetime, a
participant’s option to purchase shares hereunder is exercisable only by him or
her.

(b) If the Committee determines that, on a given Exercise Date, the number of
shares with respect to which options are to be exercised may exceed (i) the
number of shares of Common Stock that were available for sale under the Plan on
the Offering Date of the applicable Offering Period, or (ii) the number of
shares available for sale under the Plan on such Exercise Date, the Committee
may in its sole discretion provide that the Company will make a pro rata
allocation of



--------------------------------------------------------------------------------

 

the shares of Common Stock available for purchase on such Exercise Date in as
uniform a manner as will be practicable and as it will determine in its sole
discretion to be equitable among all participants exercising options to purchase
Common Stock on such Exercise Date.  The Company may make a pro rata allocation
of the shares available on the Offering Date of any applicable Offering Period
pursuant to the preceding sentence, notwithstanding any authorization of
additional shares for issuance under the Plan by the Company’s stockholders
subsequent to such Offering Date.

9. Delivery.  As soon as reasonably practicable after each Exercise Date on
which a purchase of shares occurs, the Company will arrange the delivery to each
participant the shares purchased upon exercise of his or her option in a form
determined by the Committee.  No participant will have any voting, dividend, or
other stockholder rights with respect to shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the participant as provided in this Section 9.

10. Withdrawal.

(a) Under procedures established by the Committee, a participant may withdraw
all but not less than all the Contributions credited to his or her account and
not yet used to exercise his or her option under the Plan at any time by (i)
submitting to the Company’s payroll office (or its designee) a written notice of
withdrawal in the form prescribed by the Committee for such purpose, or (ii)
following an electronic or other withdrawal procedure prescribed by the
Committee. All of the participant’s Contributions credited to his or her account
will be paid to such participant as promptly as practicable after the effective
date of his or her withdrawal and such participant’s option for the Offering
Period will be automatically terminated, and no further Contributions for the
purchase of shares will be made for such Offering Period.  If a participant
withdraws from an Offering Period, Contributions will not resume at the
beginning of the succeeding Offering Period unless the participant re-enrolls in
the Plan in accordance with the provisions of Section 5.

(b) A participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

11. Termination of Employment.  Upon a participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
participant’s option will be automatically terminated.  The preceding sentence
notwithstanding, a participant who receives payment in lieu of notice of
termination of employment will be treated as continuing to be an Eligible
Employee for the participant’s customary number of hours per week of employment
during the period in which the participant is subject to such payment in lieu of
notice.

12. Interest.  No interest will accrue on the Contributions of a participant in
the Plan, except as may be required by applicable law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, will apply
to all participants in the relevant Offering except to the extent otherwise
permitted by U.S. Treasury Regulation Section 1.423-2(f).



--------------------------------------------------------------------------------

 

13. Stock.

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19, the maximum number of shares of Common Stock which are
authorized to be sold under the Plan since its adoption is 5,000,000 shares of
Common Stock.

(b) Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.

(c) Shares to be delivered to a participant under the Plan will be registered in
the name of the participant or in the name of the participant and his or her
spouse.

14. Oversight and Authority.  The Committee will oversee the Plan and will have
full and exclusive discretionary authority to construe, interpret and apply the
terms of the Plan, to designate separate Offerings under the Plan, to determine
eligibility, to adjudicate all disputed claims filed under the Plan and to
establish such procedures that it deems necessary for oversight of the Plan
(including, without limitation, to adopt such procedures and sub-plans as are
necessary or appropriate to permit the participation in the Plan by employees
who are foreign nationals or employed outside the United States).  Unless
otherwise determined by the Committee, the Eligible Employees eligible to
participate in each such sub-plan will participate in a separate Offering.  The
Committee, in its sole discretion and on such terms and conditions as it may
provide, may delegate to one or more individuals all or any part of its
authority and powers under the Plan.  Every finding, decision and determination
made by the Committee (or its designee) will, to the full extent permitted by
law, be final and binding upon all parties.

15. Designation of Beneficiary.

(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such participant of such
shares and cash.  In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the
option.  If a participant is married and the designated beneficiary is not the
spouse, spousal consent will be required for such designation to be effective.

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice.  In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company will deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.



--------------------------------------------------------------------------------

 

(c) All beneficiary designations will be in such form and manner as the
Committee may designate from time to time.  Notwithstanding Sections 15(a) and
(b) above, the Company and/or the Committee may decide not to permit such
designations by participants in non-U.S. jurisdictions to the extent permitted
by U.S. Treasury Regulation Section 1.423-2(f).

16. Transferability.  Neither Contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution or as provided
in Section 15 hereof) by the participant.  Any such attempt at assignment,
transfer, pledge or other disposition will be without effect, except that the
Company may treat such act as an election to withdraw funds from an Offering
Period in accordance with Section 10 hereof.

17. Use of Funds.  All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company will
not be obligated to segregate such Contributions, except under Offerings in
which applicable local law requires that Contributions to the Plan by
participants be segregated from the Company’s general corporate funds and/or
deposited with an independent third party for participants in non-U.S.
jurisdictions.  Until shares are issued, participants will only have the rights
of an unsecured creditor.

18. Reports.  Individual accounts will be maintained for each participant in the
Plan.  Statements of account will be given to participating Eligible Employees
at least annually, which statements will set forth the amounts of Contributions,
the Purchase Price, the number of shares purchased and the remaining cash
balance, if any.

19. Adjustments, Dissolution, Liquidation, Merger or Change in Control.

(a) Adjustments.  In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee will adjust the number and class of Common Stock which may be
delivered under the Plan and the Purchase Price per share and the number of
shares of Common Stock covered by each option under the Plan which has not yet
been exercised and the numerical limits of Sections 7 and 13.

(b) Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress will be
shortened by setting a new Exercise Date (the “New Exercise Date”), and will
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Committee.  The New Exercise Date
will be before the date of the Company’s proposed dissolution or
liquidation.  The Committee will notify each participant in writing or
electronically that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option will be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10
hereof. 



--------------------------------------------------------------------------------

 

(c) Merger or Change in Control.  In the event of a merger or Change in Control,
each outstanding option will be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation.  In the event that the successor corporation refuses to assume or
substitute for the option, any Offering Periods then in progress will be
shortened by setting a new Exercise Date (the “New Exercise Date”) and any
Offering Periods then in progress will end on the New Exercise Date.  The New
Exercise Date will be before the date of the Company’s proposed merger or Change
of Control.  The Committee will notify each participant in writing or
electronically prior to the New Exercise Date, that the Exercise Date for the
participant’s option has been changed to the New Exercise Date and that the
participant’s option will be exercised automatically on the New Exercise Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 10.

20. Amendment or Termination.

(a) The Committee may at any time and for any reason terminate or amend the
Plan, including the termination of any Offering Period then outstanding.  Except
as provided in Section 19, no such termination can affect options previously
granted under the Plan, provided that an Offering Period may be terminated by
the Committee on or prior to any Exercise Date if the Committee determines that
the termination, suspension or amendment of the Plan is in the best interests of
the Company and its stockholders.  Except as provided in Section 19 and this
Section 20, no amendment may make any change in any option theretofore granted
which adversely affects the rights of any participant.  To the extent necessary
to comply with Section 423 of the Code (or any successor rule or provision or
any other applicable law, regulation or stock exchange rule), the Company will
obtain stockholder approval in such a manner and to such a degree as required.

(b) Without stockholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Committee will
be entitled to change or terminate outstanding or prospective Offering Periods,
designate separate Offerings, limit the frequency and/or number of changes in
the amount withheld during an Offering Period, establish the exchange ratio
applicable to amounts withheld in a currency other than U.S. dollars, permit
Contributions in excess of the amount designated by a participant in order to
adjust for delays or mistakes in the Company’ s processing of properly completed
withholding elections, establish reasonable waiting and adjustment periods
and/or accounting and crediting procedures to ensure that amounts applied toward
the purchase of Common Stock for each participant properly correspond with
Contribution amounts, and establish such other limitations or procedures as the
Committee determines in its sole discretion advisable which are consistent with
the Plan.

(c) In the event the Committee determines that the ongoing operation of the Plan
may result in unfavorable financial accounting consequences, the Board may, in
its discretion and, to the extent necessary or desirable, modify, amend or
terminate the Plan to reduce or eliminate such accounting consequence including,
but not limited to:

(i) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;



--------------------------------------------------------------------------------

 

(ii) shortening any outstanding or prospective Offering Period so that Offering
Period ends on a new Exercise Date or terminating any outstanding Offering
Period and returning contributions made through such date to participants; and

(iii) allocating shares.

Such modifications or amendments will not require stockholder approval or the
consent of any Plan participants.

21. Notices.  All notices or other communications by a participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.

22. Conditions Upon Issuance of Shares.  Shares will not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto will comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Exchange Act, the rules and regulations promulgated thereunder,
and the requirements of any stock exchange upon which the shares may then be
listed, and will be further subject to the approval of counsel for the Company
with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23. Term of Plan.  The Plan will become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the stockholders of
the Company.  It will continue in effect until terminated under Section 20
hereof.



--------------------------------------------------------------------------------